Citation Nr: 1114151	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-15 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO rating decision that denied service connection for a low back disability (listed as scoliosis).  In September 2010, the Veteran testified at a Board videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has a low back disability that is related to service.  He specifically alleges that his preexisting scoliosis of the spine was aggravated during his period of active duty.  He reports that he was treated for low back problems during service and that he has continued to have low back problems since that time.  The Veteran also indicates that he suffered a fall in 1976 and that he later went to sick call and was told he had scoliosis and was given a temporary profile.  

The Board notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his low back problems during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Additionally, the Board observes that the Veteran is competent to report the incurrence of a low back injury in service, as that injury is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's service treatment records indicate that he was treated for low back problems on occasions during service.  On a medical history form at the time of the August 1976 enlistment examination, the Veteran checked that he did not have recurrent back pain.  The reviewing examiner did not refer to any low back problems.  The objective August 1976 examination for enlistment noted that the Veteran had scoliosis and that an orthopedic examination was obtained and the Veteran was determined to be fit for duty.  The actual August 1976 consultation report noted that the Veteran had scoliosis, concave to the left, at T5 to L1.  It was noted that the curve was 22 degrees.  The examiner indicated that the Veteran was fit for service.  

An April 1977 treatment entry noted that the Veteran complained of back pain.  A diagnosis was not provided at that time.  Another April 1977 entry, that same day, indicated that the Veteran complained of low back pain for two days.  The diagnosis was low back pain, not otherwise specified.  An April 1977 radiological report, as to the Veteran's lumbar spine, noted that he had low back pain with tenderness of the spinous process in the area of L5 to S1, S2.  The radiological report indicated that there was no evidence of fracture or dislocation and that there was mild curvature of the mid lumbar spine with convexity to the left, which may be secondary to muscle spasm.  It was reported that there was no demonstrable disc space narrowing.  A January 1979 treatment entry noted that the Veteran complained of chest pain on the left side to include the left arm and leg and radiating to the back.  The Veteran stated that the pain was extreme for one month.  The assessment was muscle twitching of unknown etiology.  A March 1979 entry noted that the Veteran complained of left side pain that radiated from the axilla to the left foot.  The assessment was musculoskeletal pain.  

On a medical history form at the time of the May 1979 separation examination report, the Veteran checked that he did not have recurrent back pain.  The reviewing examiner did not refer to any low back problems.  The objective May 1979 separation examination report included a notation that the Veteran's spine and other musculoskeletal systems were normal.  A May 1979 radiological report, as to the Veteran's chest, indicated that there was middle thoracic rightward and upper thoracic leftward scoliosis of a mild to moderate degree.  

Post-service private treatment reports show treatment for variously diagnosed low back problems.  

For example, an August 2000 radiological report, as to the Veteran's lumbosacral spine, from Eastside Family Physicians noted that the Veteran complained of back pain and that he had a history of scoliosis.  The impression was mild scoliosis with no acute findings.  

A September 2000 magnetic resonance imaging (MRI) study as to the Veteran's lumbar spine, from Spartanburg Regional Medical Center, related a summary of a negative lumbar spine MRI study.  

An August 2001 treatment report from the Carolina Center for Advanced Management of Pain related an assessment that included mechanical low back pain.  Subsequent treatment entries from that facility, dated from September 2001 to May 2002, indicated assessments that included mechanical low back pain, chronic mechanical low back pain, and severe low back pain.  

An August 2009 VA spine examination report noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's service treatment records in some detail.  The Veteran reported that his back problems began in 1976 when he suffered a fall.  He stated that he was uncertain whether he presented promptly to sick call, but that he did go to sick call at a later date and was told that he had scoliosis.  He remarked that he was given a temporary profile.  The Veteran indicated that he felt his back problems had worsened since leaving service.  He stated that he had no back problems prior to service and that he had not suffered a back injury subsequent to service.  It was noted that the Veteran sought medical care for his back some years after his discharge from service.  The Veteran reported that he presently had back pain on a daily basis that radiated to his left leg below the knee.  The Veteran reported that he had received medical care at a VA facility.  The examiner noted that the Computerized Patient Record System (CPRS) contained entries of osteoarthritis of the spine and chronic back pain.  

The diagnoses were lumbar spondylosis and scoliosis with clinical evidence of left lumbar radiculopathy.  The examiner commented that it was less likely than not that the Veteran's present back problems were related to his military service.  The examiner indicated that his rationale was that the Veteran's service treatment records documented only one visit for back problems while on active duty, that the Veteran's separation examination report contained a negative history and normal examination findings, and that those events were quite remote in time.  

The Board observes that the VA examiner did not specifically address whether any pre-service back condition, such as scoliosis, was aggravated during the Veteran's period of service.  Additionally, the VA examiner indicated that the Veteran was treated on only one occasion during service for back problems.  The Board observes that the Veteran's service treatment records actually show treatment on several occasions for various back complaints.  

The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a low back disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that the examiner at the August 2009 VA spine examination noted that the Computerized Patient Record System (CPRS) contained entries of osteoarthritis of the spine and chronic back pain.  Further, at the September 2010 Board hearing, the Veteran testified that he was receiving VA treatment for his claimed low back disability.  The Board observes that there are no VA treatment reports of record.  

As there are possible further treatment records, including possibly VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since the Veteran's separation from service should be obtained.  

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed low back (or back) disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current low back (or back) disabilities.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed low back (or back) disabilities are etiologically related to his period of service.  If the examiner finds that any diagnosed low back (or back) disabilities existed prior to the Veteran's period of service, the examiner should comment on whether any such pre-service conditions were permanently worsened by service.  The examiner should specifically acknowledge and discuss the Veteran's report that he suffered a back injury during his period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

3.  Thereafter, review the Veteran's claim for entitlement to service connection for a low back disability.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


